Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lina Yang on April 26, 2021.

The application has been amended as follows: 

Cancel claims 2, 5-8, 11, 12 and 14-20 and amend claim 1 as follows:

Claim 1 (Currently Amended). A chemical mechanical planarization (CMP) composition comprising:


at least one amidine compound, or hydrolyzed derivative thereof, selected from the group consisting of 2-phenyl-2-imidazoline[[;]] and 1,8-Diazabicyclo[5.4.0]undec-7-ene; 
silica;
hydrogen peroxide;
ferric nitrate;
glycine;
malonic acid; and
a solvent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 (Clean Version). A chemical mechanical planarization (CMP) composition comprising:
at least one amidine compound, or hydrolyzed derivative thereof, selected from the group consisting of 2-phenyl-2-imidazoline and 1,8-Diazabicyclo[5.4.0]undec-7-ene;
silica;
hydrogen peroxide;
ferric nitrate;
glycine;
malonic acid; and
a solvent.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716